People ex rel. McNulty v Brann (2020 NY Slip Op 04815)





People ex rel. McNulty v Brann


2020 NY Slip Op 04815


Decided on August 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
JOHN M. LEVENTHAL
LINDA CHRISTOPHER, JJ.


2020-06242	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Jana M. McNulty, on behalf of Kattie Mino, petitioner,
vCynthia Brann, etc., et al., respondents.


Center for Family Representation, Inc., Jamaica, NY (Jana M. McNulty pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Courtney Finnerty, Mirza Hadzic, Johnnette Traill, and William H. Branigan of counsel), for respondent Cynthia Brann and respondent pro se.
Writ of habeas corpus in the nature of an application to release Kattie Mino on her own recognizance or, in the alternative, to set reasonable bail upon Queens County Docket No. CR-010468-20QN.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Queens County Docket No. CR-010468-20QN, is fixed in the sum of $50,000, by posting that sum in the form of an insurance company bail bond or a partially secured bond with the requirement of 10% down, or by depositing that sum as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash bail alternative set forth above, Kattie Mino shall (1) remain within and shall not travel beyond the geographical limits of the City of New York, (2) surrender all passports, if any, she may have to the Office of the District Attorney of Queens County and shall not apply for any new or replacement passports, and (3) provide to the Office of the District Attorney of Queens County, in a form approved by the Office of the District Attorney of Queens County, an affidavit in which she attests that if she leaves the jurisdiction she agrees to waive her right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Kattie Mino has given an insurance company bail bond in the sum of $50,000, or a partially secured bond in the sum of $50,000 with the requirement of 10% down, or deposited the sum of $50,000 as a cash bail alternative, and has surrendered all passports, if any, she may have to the Office of the District Attorney of Queens County, and provided the Office of the District Attorney of Queens County with an affidavit, in a form approved by the Office of the District Attorney of Queens County, attesting that if she leaves the jurisdiction she agrees to waive her right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Kattie Mino is incarcerated, or his or her agent, is directed to immediately release Kattie Mino.
MASTRO, J.P., DILLON, LEVENTHAL and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court